Citation Nr: 1828779	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-29 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include as secondary to left knee chondromalacia.

2.  Entitlement to service connection for right hip arthritis, to include as secondary to left knee chondromalacia.

3.  Entitlement to service connection for right knee arthritis, to include as secondary to left knee chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2012 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the December 2012 rating decision, the RO denied entitlement to service connection for a bilateral hip condition and right knee condition.  

In March 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a Statement of the Case (SOC) in June 2014, and the Veteran filed a Substantive Appeal (via a Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  A Supplemental Statement of the Case was issued in November 2015.


FINDINGS OF FACT

1.  There is no post-service diagnosis of a left hip disorder.

2.  The Veteran's right hip disorder is not etiologically related to his service-connected left knee disorder. 

3.  The Veteran's right knee disorder did not manifest during or as a result of active military service and is not etiologically related to his service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a left hip disorder are not met. 38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2017).

2.  The criteria for establishing entitlement to service connection for a right hip disorder are not met. 38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2017).

3.  The criteria for establishing entitlement to service connection for a right knee disorder are not met. 38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has referred to any deficiencies in either the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . .  to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board).  Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  Service Connection

The Veteran seeks entitlement to service connection for a left hip disorder, a right hip disorder, and a right knee disorder.  The Veteran alleges service connection a direct and secondary basis for the left hip disorder and right knee disorder.  The Veteran alleges service connection on a secondary basis for the right hip disorder.  

A.  Applicable Laws

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year.  38 C.F.R. § 3.307, 3.309(a).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection for his hip.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C. § 1110; 38 C.F.R. § 3.310. 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B.  Left Hip Disorder

The record before the Board contains no competent evidence of a post-service diagnosis of a hip disorder.

The Veteran's service treatment records do not reveal any complaint of, treatment 
for, or a diagnosis of a left hip disorder.  Additionally, the Veteran's July 1977 Report of Medical Examination during separation shows a clinical examination with a normal finding for lower extremities, as well as other muscukoskeletal, including the hips.  The associated Report of Medical History shows no reported history of a hip problem.

The Veteran was afforded a VA examination in November 2012, at which time it was noted that there was no evidence of a left hip disorder.  Upon examination, physical examination of the left hip was normal and there was no medical evidence to support a chronic left hip condition.

The Board notes that the Veteran has asserted he has suffered from left hip pain.  See April 2012 Statement in Support of Claim.  Complaints, however, are not enough to establish service connection.  Instead, to establish the presence of a disability, the Veteran would have to show that his pain reaches the level of functional impairment of earning capacity.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  

The Board has reviewed the Veteran's social security disability records, and these records also do not show any evidence of arthritis of the left hip or any other left hip disability.

In correspondence submitted with the Veteran's Form 9, dated in January 2016, the Veteran did not set forth any contentions in support of entitlement to service connection for a left hip disability.  Instead, he stated that when he went to the VA to apply for an increase for benefits, the VA representative included claims for left and right hips instead of a lower back problem and that he would accept the conclusion that there was no evidence of arthritis found pertaining to his left hip.

The Board has considered all of the Veteran's arguments, as well as the Veteran's January 2016 statements.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, while the Veteran is competent to report a contemporaneous medical 
diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a hip disorder, and most recently, there are not any symptoms associated with his left hip described by the Veteran.

Thus, the Board finds that the most probative evidence consists of the medical records, to include the November 2012 VA examination report.  "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, unfortunately, there is no persuasive evidence of a post-service diagnosis of a left hip disorder. 

The Board finds that the claim for a left hip disorder must be denied.  In sum, because post-service records do not indicate that the Veteran has a current diagnosis of a hip disorder, the Board finds that the evidence is against a grant of service connection for this disorder.

C.  Right Hip Disorder

Regarding a right hip disorder, the Veteran contends that service connection is warranted on a secondary basis.  The Veteran does not contend nor does the record show that a right hip disorder was incurred in service.  Rather, the Veteran contends that his right hip arthritis is secondary to his service-connected left knee chondromalacia.  

Turning to the evidence of record, a November 2012 VA examination report reveals that the Veteran underwent x-rays and was subsequently diagnosed with moderate osteoarthritis of the right hip.  In a December 2012 addendum opinion, the examiner stated that he did not see medical evidence that the left knee condition led to the development of a right hip condition and opined that it was less likely than not that the right hip condition was due to the left knee condition.  By way of rationale, the examiner noted that he reviewed the entire claims folder and based his opinion on the medical data of record which did not support a  relationship between the Veteran's right hip condition and his service-connected left knee chondromalacia.  

Also of record are various treatment notes authored by the Veteran's private physician, Dr. T.H.  Treatment notes dated in July 1999, November 1999, and April 2000 reveal complaints of right hip pain.  

The Veteran contended that Dr. T.H. provided that his osteoarthritis of the right hip was due to an antalgic gait from his service-connected left knee condition.  The Veteran further contended that his altered gait due to favoring the left knee and the abnormal motion of his pelvic area, when giving in to the pain of his knees, is what specifically caused his right hip osteoarthritis.  See January 2016 Form 9.  However, a March 2012 treatment note, authored by Dr. T.H. reveals solely a discussion of the relationship between the Veteran's lumbar spine and pelvic imbalance due to the service-connected left knee condition.  There was no discussion regarding the Veteran's right hip disorder, to include as secondary to the service-connected left knee disorder.  

Additionally, the Veteran's Social Security Disability records, dated in June 2013, reveal that the Veteran has a normal gait and no instability.  The records revealed no injury, complaint, or treatment of a right hip condition in service.  

The Board finds that the December 2012 VA nexus opinion, discussed above, as well as the medical evidence of record showing that his right hip disorder was of post-service onset, are the most probative evidence of record.  The VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner examined the Veteran, was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated his opinion that the right hip disorder was not caused by or aggravated by the left knee disorder.  There are no contrary competent medical opinions of record. 

Thus, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the Veteran's right hip disorder and his service-connected left knee disorder.  Specifically, the record remains devoid of competent evidence that the Veteran's right hip condition was caused or aggravated by the service-connected left knee.  

The Board acknowledges the Veteran's belief that his right hip disorder is related to his service-connected left knee disorder.  However, the Veteran's statements alone cannot establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address. 

For these reasons, the claim for a right hip disorder must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

D.  Right Knee Disorder 

Regarding a right knee disorder, the Veteran contends that service connection is warranted on a direct and secondary basis.  More specifically, the Veteran contends that due to running and jumping in service, service connection on a direct basis is warranted.  Additionally, the Veteran contends that his right knee arthritis is due to an altered gait and the favoring of his left knee, enduring wear and tear, and stumbling and falling due to the weakened state of his service-connected left knee, all of which he believes warrant service connection on a secondary basis.  

At the outset, the Veteran's service treatment records do not reveal any complaint of, treatment for, or a diagnosis of a right knee disorder.  Additionally, a review of the Veteran's Report of Medical Examination, dated in July 1977, shows a normal clinical evaluation of the lower extremities, to include the right knee.  

The record also includes a May 1978 report which details that the Veteran injured his right knee while playing baseball, which resulted in a tear of the medial collateral ligament.  

Subsequent VA records showed a diagnosis of osteoarthritis of the right knee by MRI in September 1998.  

In January 2009, the Veteran stated that while he had surgery on his right knee eight months after separation to repair a torn meniscus, it is his contention that his right knee disability is secondary to his service-connected left knee disability.  More specifically, the Veteran contends that due to the favoring of his left knee, he endured wear and tear on his right knee.  See January 2016 Form 9.

In April 2012, the Veteran also stated that he has stumbled and fallen several times 
as a result of the weakened state of his left knee, and subsequently injuring his right knee.  See April 2012 Statement in Support of Claim.

A March 2012 treatment note, authored by the Veteran's private opinion, Dr. T.H. is also of record.  In the note, the physician stated that it was his understanding that the Veteran's knee problems originated during the time of service.   

A November 2012 VA treatment record reveals that the Veteran underwent x-rays and was subsequently diagnosed with moderate osteoarthritis of the right knee.  

The Veteran was afforded a VA examination in November 2012, at which time the Veteran stated that following service, he played a lot of softball and injured his right knee.  He also stated that he had surgery to repair the torn cartilage in his right knee.  The examiner opined that it was less likely than not that the Veteran's right knee disability was due to his left knee disability.  In response to the inquiry as to whether the Veteran's right knee was due to pushing himself out of chairs as secondary to his service-connected left knee disability, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  By way of rationale, the examiner stated that it did not seem like there would be constant pulling up out of chairs due to chondromalacia of the left knee to cause the right knee disability.

In a subsequent January 2013 opinion, the examiner noted that it was less likely than not that the Veteran's right knee disability was a result of his left knee disability.  By way of rationale, the examiner stated that the Veteran injured his right knee after service while playing softball and required surgery to repair torn cartilage.  The examiner also stated that she did not see evidence that the left knee was responsible for the right knee injury sustained while in service or the current right knee condition.  

In March 2013, the Veteran stated that his right knee disorder began in the military.  He also stated that he believed that the condition was a result of participation in running and jumping activities in the military and that his pain was further aggravated.  See April 2013 Notice of Disagreement.  

Of record are variously dated treatment notes, authored by a private physician, Dr. M.R.  A February 2013 note reveals that the Veteran reported that in 1978, he was playing softball and injured his knee, requiring a meniscal repair.  The note also reveals that the Veteran had mild effusion of both knees with marked crepitus at the patellofemoral joints of both knees.  A March 2013 note details complaints of right knee pain.  An April 2013 note reveals a finding of severe osteoarthritis of the right knee.  

Also of record is a treatment note, authored by a private physician, Dr. H.S.  In the August 2013 note, the physician noted that the Veteran injured his right knee and sustained a torn meniscus-ACL and underwent repair.  It was also noted that the Veteran currently has degenerative joint disease and is treated with medication.      

Medical records furnished by the Social Security Administration were submitted in July 2014.  These records reveal that the Veteran underwent right knee surgery and has required medication and frequent joint injections.  It was also noted that the Veteran had marked crepitation in his right knee.

The Board finds that the November 2012 VA examination report and January 2013 VA nexus opinion, discussed above, as well as the medical evidence of record showing that his right knee disorder was of post-service onset, are the most probative evidence of record.  The VA nexus opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner examined the Veteran, was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated his opinion that the right knee disorder was not due to service and was not caused by or aggravated by the left knee disorder.  Here, the VA examiner relied on the contemporaneous evaluations and assessments of the Veteran, which were made by those medical professionals during and after service in order to formulate the medical opinion of record.  Furthermore, there are no contrary competent medical opinions of record.

The Board first acknowledges that service connection cannot be awarded on a direct basis as there is no indication that the Veteran suffered an in-service right knee injury.  Instead, the Veteran's service treatment records reveal that he presented a normal clinical evaluation in July 1977; the private medical evidence, as well as the Veteran's contemporaneous reports during private treatment, confirm that the Veteran suffered a right knee injury a year following active service; and there is a VA opinion of record refuting the Veteran's claims that the right knee injury was sustained during or as a result of service.  Although the Board acknowledges Dr. T.H.'s March 2012 treatment note that it was his understanding that the Veteran's knee problems originated in service, there is no evidence to support the onset of a right knee injury in service.  Additionally, the physician relied solely on the Veteran's lay statements and the opinion is not supported by an accurate factual premise, to include the Veteran's service treatment records or even the Veteran's own lay statements that he injured his right knee while playing baseball following active service.

Additionally, the Board acknowledges that service connection cannot be awarded on a secondary basis as the weight of the competent medical evidence weighs against a finding of a medical nexus between the Veteran's right knee disorder and his service-connected left knee disorder.  Specifically, the record remains devoid of competent evidence that the Veteran's right knee condition was caused or aggravated by the service-connected left knee.  

Again, the Board acknowledges the Veteran's belief that his right knee disorder is due to service or, in the alternative, is related to his service-connected left knee disorder.  However, the Veteran's statements alone cannot establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left hip condition, to include as secondary to left knee chondromalacia is denied.

Entitlement to service connection for a right hip condition is denied.

Entitlement to service connection for a right knee condition, to include as secondary to left knee chondromalacia is denied.





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


